COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


RAIN ILLARRAMENDI,                              §
                                                                  No. 08-14-00057-CV
                              Appellant,        §
                                                                        Appeal from the
v.                                              §
                                                               243rd Judicial District Court
                                                §
ECHOSTAR, ECHOSPHERE, L.L.C.,                                   of El Paso County, Texas
ECHOSTAR TECHNOLOGIES L.L.C.,                   §
ECHOSTAR SATELLITE L.L.C.                                           (TC# 2010-2007)
N/K/A DISH NETWORK L.L.C., AND                  §
DISH NETWORK SERVICES L.L.C.
                                                §
                              Appellees.
                                                §

                                MEMORANDUM OPINION

       Pending before the Court is a joint motion filed by Appellant and Appellees to dismiss

the appeal pursuant to TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against the party incurring them. See TEX.R.APP.P. 42.1(d).



October 22, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)